DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on December 17, 2021:
Claims 1 and 4-16 are pending;
The prior art rejections of record are withdrawn in light of the amendment and Applicant’s remarks.
Information Disclosure Statement
The information disclosure statement filed January 5, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments, see pages 6-7, filed December 17, 2021, with respect to Aoki have been fully considered and are persuasive. 
b.  With respect to claim 13 (and claim 14), none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery module of claim 1 comprising the battery cell stack, housing and disassembling guide wherein the housing includes an upper cover, a lower cover and a first side cover, wherein the disassembling guide is formed at the side cover, wherein the disassembling guide comprises a groove formed in the side cover, the groove dividing the side cover into an inner portion and an outer portion, and wherein the upper cover is bonded to the outer portion of the side cover and not bonded to the inner portion of the side cover.
See item 7b of the previous Office Action, incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725